985 So. 2d 1240 (2008)
Ronald C. HICKS, Former Husband, Appellant,
v.
Sarah EDEN, Former Wife, Appellee.
No. 1D08-1868.
District Court of Appeal of Florida, First District.
July 18, 2008.
Thomas L. Powell of Powell & Mack, Tallahassee, for Appellant.
James P. Judkins of Judkins, Simpson & High, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See generally Hoffman v. O'Connor, 802 So. 2d 1197 (Fla. 1st DCA 2002) (dismissing appeal where reservation of jurisdiction to determine related family law issues rendered order nonfinal).
ALLEN, DAVIS, and LEWIS, JJ., concur.